Fish, J.
This being an action by an administratrix with the will annexed, against several defendants, for the use and occupation of land, and the evidence in no vie w thereof authorizing a finding that the relation of landlord and tenant had ever existed between the testatrix and the only defendant against whom the plaintiff, at the trial, finally sought a recovery, there was no error in granting a nonsuit as to this defendant, nor in dismissing the action as to the remaining defendants, the plaintiff expressly stating that no verdict as to them was desired or asked.

Judgment affirmed.


All the Justices concurring.